Fourth Court of Appeals
                                San Antonio, Texas
                                     February 22, 2021

                                   No. 04-20-00336-CV

                                 Juana Lizeth Rios PINA,
                                        Appellant

                                             v.

                                   SUN LOANS, INC.,
                                       Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-00017
                       Honorable David A. Canales, Judge Presiding


                                      ORDER

        Appellee’s brief was originally due on January 8, 2021. Appellee has been
granted two previous extensions, the latest until February 22, 2021. On February 19, 2021,
appellee filed a third request for a four-day extension, which is unopposed.

      The motion is GRANTED and appellee’s brief is due no later than February 26, 2021.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                                  ___________________________________
                                                  MichaeL A. CruZ,
                                                  Clerk of Court